Citation Nr: 1013653	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-35 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for atherosclerotic heart 
disease/coronary artery disease (CAD) with coronary artery 
bypass graft surgery (CABG), claimed as secondary to service-
connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel
INTRODUCTION

The Veteran served on active duty from October 1941 to 
October 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
atherosclerotic heart disease/CAD, secondary to service-
connected PTSD.  

An April 2005 rating decision determined that atherosclerotic 
heart disease with coronary artery bypass surgery (CABG) was 
not directly related to the Veteran's active service, 
including as a result of hypertension that initially 
manifested in service.  The Veteran did not appeal that 
decision and that issue is not currently before the Board.  

Ordinarily, a final RO rating decision may not be 
reconsidered on the merits unless it is shown that the 
previous rating decision had clear and unmistakable error 
(CUE) or unless new and material evidence was received to 
reopen the claim.  However, the Veteran's claim for secondary 
service connection based upon service-connected PTSD 
represents a new theory of entitlement that was not 
previously considered by the RO in the last final denial of 
the claim.  Accordingly, that claim must be adjudicated on a 
de novo basis by VA and may not be denied as a "new and 
material evidence" issue.  See Spencer v. Brown, 4 Vet. App. 
283 (1993).

In September 2009 the Veteran testified before the 
undersigned Acting Veterans Law Judge in a hearing that was 
held at the Board's offices in Washington, D.C.  A transcript 
of that testimony is of record.

At his September 2009 hearing, the undersigned acting 
Veterans Law Judge informed the Veteran that he was free to 
submit an application to reopen his previously denied claim 
of entitlement to service connection for atherosclerotic 
heart disease/CAD, including as a result of hypertension that 
initially manifested in service, in the event that he 
continued to disagree with the denial of that claim.  To 
date, such an application has not been submitted. 

In October 2009 the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In November 2009 the Board remanded the claim for additional 
development.


FINDING OF FACT

The Veteran's atherosclerotic heart disease/CAD with CABG is 
not related to his service-connected PTSD.


CONCLUSION OF LAW

Atherosclerotic heart disease/CAD with CABG was not 
aggravated by, is not proximately due to, or the result of 
service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

General VCAA notice was provided to the Veteran in April 
2006, prior to the initial adjudication of his claim in 
February 2007.  This letter, however, predominantly related 
to the criteria for reopening a previously denied claim.  The 
Veteran received additional correspondence pertaining 
directly to his claim for secondary service connection in 
December 2009.  The timing deficiency with regard to this 
notice was cured by readjudication of the claim in a January 
2010 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The content of 
the December 2009 notice letter fully complies with the 
requirements of 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b) 
regarding VA's duty to notify.  

With respect to the Dingess requirements, in March 2006, the 
Veteran was provided notice pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006), that a disability rating and an 
effective date for the award of benefits will be assigned if 
benefits are granted.  

The Veteran has not been prejudiced by VA's failure to 
provide notice earlier on these elements of his claim.

Furthermore, the Veteran was told it was his responsibility 
to support the claim with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notify and assist.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service treatment records are in the claims file.  
VA and private treatment records are in the claims file.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the Veteran has adequately identified.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  He has not identified 
any other treatment records aside from those that are already 
of record.  Thus, VA has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. at 83.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran was provided with an examination with respect to 
his claim in December 2009.  The examination was thorough and 
consistent with the Veteran's treatment records.  There is no 
indication that the examiner who conducted the examination 
was not qualified to provide the requested opinion, or that 
the examiner did not consider the medical article submitted 
by the Veteran.  Accordingly, the examination was adequate 
and may be considered in deciding the claim.

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A (West 2002 & Supp. 2009), or 38 C.F.R. § 
3.159 (2009), and that the Veteran will not be prejudiced as 
a result of the Board's adjudication of his claim.





Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including cardiovascular-renal disease, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).  The Board notes, in this regard, 
that 38 C.F.R. § 3.310 was revised, effective October 2006.  
Under the revised regulation, the rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR Part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
See 38 C.F.R. § 3.310(b) (2009).  This requirement was not 
contained in prior versions of the regulation.  See 38 C.F.R. 
§ 3.310 (2006).  However, since the Veteran submitted his 
claim prior to October 2006, the prior version of 38 C.F.R. § 
3.310 applies.

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence").

In written statements submitted in support of his claim and 
in September 2009 testimony before the Board, the Veteran 
argued that stress associated with his service-connected PTSD 
caused or contributed to his development of atherosclerotic 
heart disease/CAD with CABG.  He acknowledged at the time of 
his September 2009 hearing, however, that no treating 
physician had ever related his atherosclerotic heart 
disease/CAD with CABG to his PTSD.

The record reflects that the Veteran was initially diagnosed 
with coronary artery disease in July 1983.  He underwent 
coronary artery bypass grafting times two in October 2003.  
Clinical records, dated from July 1983 to July 2008, do not 
show that any treating physician has ever related his 
atherosclerotic heart disease/CAD with CABG to his service-
connected PTSD, including by way of aggravation.

In support of his claim, the Veteran submitted a medical 
article indicating that a new study of veterans from World 
War II and Korea suggested that veterans with symptoms of 
PTSD were at greater risk of heart attacks as they got older.  
The new study, funded by the National Institutes of Health 
and the Department of Veterans Affairs, was reportedly the 
first to document a link between PTSD symptoms and future 
heart disease.  

In light of this article, the Veteran was scheduled for a VA 
examination in December 2009.  In addressing whether it was 
at least as likely as not that the Veteran's atherosclerotic 
heart disease/CAD with CABG was related to his PTSD, the 
examining physician opined that there was a less than 50/50 
probability that the Veteran's heart disease was caused or 
permanently worsened as a result of his PTSD.  The examiner 
reasoned that there was no reliable evidence demonstrating 
that PTSD caused or worsened coronary artery disease.  In 
this case, the Veteran had longstanding elevated lipid levels 
and peripheral vascular disease, both of which were risk 
factors for coronary artery disease.  Therefore, it was less 
likely than not that the Veteran's atherosclerotic heart 
disease/CAD with CABG was related to his service-connected 
PTSD.

In January 2001, the Veterans Benefits Administration issued 
a Fast Letter discussing the relationship between PTSD or 
stress to cardiovascular disorders. Veterans Benefits 
Administration Fast Letter 01-05 (Jan. 16, 2001).  This Fast 
Letter stated that for a medical opinion establishing a 
relationship between a veteran's PTSD and cardiovascular 
disease to be probative and credible, it would have to be 
supported by reasons and discuss the known risk factors for 
cardiovascular disease and explain why he or she considers 
PTSD to be at least as likely as not the cause of the 
cardiovascular disease in the veteran.  

A medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  

The medical article submitted by the Veteran was not 
accompanied by the opinion of any medical expert linking his 
atherosclerotic heart disease/CAD with CABG to his PTSD.  
Thus, the medical article submitted by the Veteran is 
insufficient to establish the required medical nexus opinion 
for causation.  

As no competent evidence establishing a relationship between 
the Veteran's atherosclerotic heart disease/CAD with CABG and 
his service-connected PTSD, including evidence of 
aggravation, is of record, the Board finds that service 
connection on a secondary basis is not warranted.

While the Veteran is competent to testify that he experienced 
stress associated with his PTSD for many years before he was 
diagnosed with atherosclerotic heart disease/CAD, he is not 
competent to relate those diagnoses to his PTSD, including by 
way of aggravation.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional); Buchanan v. Nicholson, 
451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself).  The Veteran is not 
competent to provide the medical nexus, and a medical 
professional has not related his atherosclerotic heart 
disease/CAD with CABG to his service-connected PTSD, 
including by way of aggravation.  Thus, the Veteran's lay 
assertions are not competent or sufficient.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the evidence does not support a finding that the 
Veteran's atherosclerotic heart disease/CAD with CABG is 
related to his service-connected PTSD.  As the preponderance 
of the evidence is against the Veteran's claim for service 
connection, the "benefit of the doubt" rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for atherosclerotic heart disease/coronary 
artery disease (CAD) with coronary artery bypass graft 
surgery (CABG) as secondary to service-connected PTSD is 
denied.



____________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


